Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1875
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Dhayaparan Medical P.C., ) Date: December 18, 2008
)
Petitioner, )
)

-V.- ) Docket No. C-09-111

)
)
)
)

DECISION OVERTURNING DENIAL OF APPLICATION

I reverse CMS’s determination to deny Petitioner, Dhayaparan Medical P.C., enrollment
in the Medicare program.

CMS Contractor, Nation Government Services, on September 11, 2008 denied
Petitioner’s August 7, 2008 enrollment application in the Medicare program claiming that
Petitioner did not meet the requirements to qualify as a professional corporation because
it was not registered with the New York State Department of Education as required by
New York State Business Corporation Law. 42 C.F.R. § 424.530(a)(5). Petitioner then
requested that the Contractor review its decision. The CMS Contractor by letter dated
November 5, 2008 denied Petitioner’s reconsideration; Petitioner requested a hearing by
an Administrative Law Judge pursuant to 42 C.F.R. Part 498.

Petitioner filed with his hearing request documentation which the CMS Contractor
neglected to review which establishes unequivocably that Petitioner met the specified
Medicare enrollment requirements. Petitioner submitted a certificate from the New York
State Department of Education which indicates that Petitioner was registered as a
professional corporation on June 9, 2008. CMS does not dispute or oppose this.
2

For the reasons indicated above and pursuant to the applicable regulations at 42 C.F.R.
§ 424.545, I overturn the denial of Petitioner’s application and find its application for
enrollment should have been approved. Thus, Petitioner’s application should be
approved and he should be issued a Medicare number with billing privileges retroactive
to the date of the denial on September 11, 2008.

/s/
José A. Anglada
Administrative Law Judge
